UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6468


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LEMOYNE VENEY, a/k/a Victor Demaris,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:11-cr-00691-RDB-1)


Submitted:   June 23, 2016                 Decided:   June 29, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lemoyne Veney, Appellant Pro Se. Rod J. Rosenstein, United
States Attorney, Tamera Lynn Fine, Assistant United States
Attorney, Paul Nitze, OFFICE OF THE UNITED STATES ATTORNEY,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Lemoyne Veney seeks to appeal the district court’s order

denying several motions Veney filed in his pending 28 U.S.C.

§ 2255 (2012) proceeding.          This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).            The order Veney seeks to appeal is

neither     a    final    order   nor    an   appealable   interlocutory      or

collateral order.         Accordingly, we dismiss the appeal for lack

of jurisdiction.          We dispense with oral argument because the

facts   and     legal    contentions    are   adequately   presented     in   the

materials       before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                       DISMISSED




                                         2